United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 17-0704
Issued: January 24, 2018

Case Submitted on the Record1

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 7, 2017 appellant filed a timely appeal from a January 3, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits in this case.3

1

Appellant filed a timely request for oral argument. By order dated July 17, 2017, the Board, after exercising its
discretion, denied his request as his arguments could be adequately addressed in a decision based on a review of the
case record. Order Denying Request for Oral Argument, Docket No. 17-0704 (issued July 17, 2017).
2
3

5 U.S.C. § 8101 et seq.

With his request for an appeal, appellant submitted additional evidence. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, the Board may not
consider this additional evidence for the first time on appeal; 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
injury causally related to the accepted August 8, 2016 employment incident.
FACTUAL HISTORY
On August 9, 2016 appellant, then a 51-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on August 8, 2016, while finishing his assigned zone, he attempted to
place a tray on top of a pie rack and felt a pull in his right shoulder and bicep. He stopped work
on August 8, 2016 and returned to a light-duty position on August 9, 2016.
By letter dated August 18, 2016, OWCP advised appellant of the evidence needed to
establish his claim, particularly requesting that he submit a physician’s reasoned opinion
addressing the relationship between his claimed condition and specific employment factors. It
noted that medical evidence must be submitted by a qualified physician and that a physician
assistant is not considered a qualified physician under FECA.
In a work excuse note dated August 8, 2016, Anaise H. Hines, a nurse practitioner with
the Department of Veterans Affairs Medical Center in Portland, OR, returned appellant to lightduty work on August 9, 2016, with no lifting over five pounds. She advised that appellant
should follow-up with an orthopedist for release to regular duty.
In an industrial accident and injury investigation report dated August 8, 2016, appellant
indicated that while finishing his duties he placed a tray on top of a pie rack when he felt a pull
and pain in his bicep area and right arm. His supervisor indicated that on August 8, 2016 he was
called to the delivery bar code sorter and was informed that appellant strained his right bicep
when he was lifting a tray on top of a pie rack. Appellant did not want to go to the doctor. The
supervisor noted that the accident was due to lifting the mail to a higher level and involved a
strain in the upper right arm.
In a limited-duty job offer dated August 10, 2016, the employing establishment offered
appellant a job as a manual clerk with restrictions of no lifting over five pounds with the right
arm. On August 10, 2016 appellant accepted the position.
By decision dated September 21, 2016, OWCP denied appellant’s claim for
compensation because the medical evidence of record was insufficient to establish an injury in
connection with the accepted employment incident. It found that there was no diagnosed
condition in connection with the claimed employment injury.
In an appeal request form dated and received October 5, 2016, appellant requested
reconsideration and submitted additional medical evidence. In an October 5, 2016 statement, he
requested reconsideration and referenced additional evidence he submitted by facsimile (fax) on
September 29, 2016. Appellant submitted emergency room discharge instructions dated
August 8, 2016 for a biceps tendon injury and tendon rupture.
On August 29, 2016 appellant was seen by a physician assistant who opined that
appellant should avoid lifting greater than 10 pounds and refrain from repetitive overhead
2

motions. The physician assistant noted that appellant would follow-up after his magnetic
resonance imaging (MRI) scan.
A right shoulder MRI scan dated September 6, 2016 revealed torn and retracted
supraspinatus tendon, torn and retracted long head biceps tendon, evidence of previous
dislocation with nonacute lesion, mild glenohumeral degenerative joint disease with mild
flattening and remodeling of the glenoid, small osteophytes, and mild acromioclavicular
degenerative joint disease.
Appellant was treated by Dr. Casey Cornelius, an osteopath, on September 14, 2016.
Dr. Cornelius opined that appellant could return to light duty immediately, with a restriction of
no lifting over 25 pounds.
Appellant submitted postoperative instructions dated October 25, 2016 after arthroscopic
shoulder repair. He underwent a right open biceps tenodesis, diagnostic arthroscopy, and
debridement. Appellant was diagnosed with right biceps tendon tear and complete tear of his
right rotator cuff. He was treated by Dr. Michael Johnson, a Board-certified orthopedist. On
October 27, 2016 Dr. Johnson opined that appellant should remain off work until January 2,
2017, or until cleared by a physician. Appellant also submitted an appointment reminder from a
nurse practitioner.
By decision dated January 3, 2017, OWCP denied appellant’s claim for compensation as
modified. It advised that the medical evidence of record contained a diagnosis in connection
with the claimed injury, but his claim was denied because the medical evidence was insufficient
to establish that the accepted work incident of August 8, 2016 caused or contributed to the
diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at

4

Supra note 2.

5

Gary J. Watling, 52 ECAB 357 (2001).

3

the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
It is undisputed that on August 8, 2016 appellant was working as a clerk, which included
placing trays on top of a pie rack. However, the Board finds that he failed to submit sufficient
medical evidence to establish that this accepted work incident caused or aggravated his right
shoulder condition.
Appellant submitted a note from Dr. Cornelius on September 14, 2016, in which he
opined that appellant could return to light duty with restrictions of no lifting over 25 pounds.
Similarly, in a note dated October 27, 2016, Dr. Johnson opined that appellant should remain off
duty until January 2, 2017 or until cleared by a physician. Dr. Cornelius and Dr. Johnson’s notes
are insufficient to establish the claim as they did not provide a history of injury8 or specifically
address whether appellant’s employment incident was sufficient to have caused or aggravated a
diagnosed medical condition.9
Appellant submitted an August 29, 2016 reports from a physician assistant and a nurse
practitioner. The Board has held that document notes signed by a physician assistant or a nurse
practitioner10 lack probative value as medical evidence as these providers are not considered
physicians under FECA.11
The remainder of the medical evidence, including discharge instructions dated August 8,
2016, a right shoulder MRI scan dated September 6, 2016, and postoperative instructions after
6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9
A.D., 58 ECAB 149 (2006); Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10
Paul Foster, 56 ECAB 208 (2004) (where the Board found that a nurse practitioner is not considered a
“physician” as defined under FECA).
11

See David P. Sawchuk, 57 ECAB 316, 320, n.11 (2006) (lay individuals such as physician assistants, nurses
and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law).

4

arthroscopic shoulder repair dated October 25, 2016 are of limited probative value as they fail to
provide a physician’s opinion on a causal relationship between appellant’s work incident and his
diagnosed right shoulder injury.12 Thus, this evidence is insufficient to meet his burden of proof.
Consequently, the Board finds that appellant has failed to meet his burden of proof to
establish that his accepted work incident on August 8, 2016 caused or aggravated a diagnosed
medical condition, as he has submitted insufficient medical evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a right
shoulder injury causally related to the accepted August 8, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

Supra note 9.

5

